Exhibit SETTLEMENT AGREEMENT AND GENERAL RELEASE This Settlement and General Release Agreement (the “Agreement”) is made and entered into as of this 15th day of January, 2010, by and between Who’s Your Daddy, Inc., a Nevada corporation (the “Company”) and Joseph Conte (the “Claimant”), (individually, a “Party”; collectively, the “Parties”). RECITALS WHEREAS, Claimant contends that the Company is indebted to it in the amount of $183,981.28 consisting of accrued and unpaid salary of $178,683.58 plus loans and advances made by you of $5,297.70; and WHEREAS, the Company is indebted to various taxing authorities for unpaid payroll withholdings and taxes in the approximate amount of $258,000.00 (including penalties and interest) for which Claimant would bear some financial responsibility in his former position as an Executive Officer of the Company; and WHEREAS, the Parties and their attorneys, if so chosen, have had a sufficient opportunity to evaluate the merits of their respective positions; and WHEREAS, in order to avoid the time, expense and uncertainty of collection or litigation in this matter, the Parties have agreed to settle their differences on the terms and in the manner set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the adequacy of which is acknowledged by the Parties hereto, and intending to be legally bound, the Parties agree as follows: 1.
